CaS8e1 HBL MERTZOOEASHNES Dcoumen696l1 FitidD6H8/200 Prage ob? Pagglisty3544

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
GURSEWAK SINGH Case No.: 1:18-cv-05780
Plaintiff,
PROTECTIVE ORDER
-against-
LINTECH ELECTRIC, INC., LINDEN J. TUDOR
Defendants.
x

MAGISTRATE JUDGE STEVEN M., GOLD, United States Magistrate Judge:

The Court having found that good cause exists for issuance of an appropriately tailored
confidentiality order, it is hereby ORDERED that any person subject to this Order—including
without limitation the parties to this action, their representatives, agents, experts and consultants,
all third parties providing discovery in this action, and all other interested persons with actual or
constructive notice of this Order—shall adhere to the following terms:

i. Any person subject to this Order who receives from any other person any
“Discovery Material” (i.e., information of any kind provided in the course of discovery in this
action, including but not limited to documents and deposition transcripts) which the producing
party claims contains “Confidential Information” pursuant to the terms of this Order shall not
disclose such Confidential Information to anyone else except as expressly permitted hereunder.

Confidential Information produced or disclosed in connection with oe Ae ens ny Nokaun
NX

\
be used solely for the prosecution or the defense of either (a) the a beteine, des O))
/

(including any appeal therefrom).

 
 

3. For avoidance of doubt, C

  
CaS8e1 188 eBSZEC-EESBNEG DDouuMehéS6l1 Fitnd6481990 PaagePby Paagltsty3486

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

document or protected portion in a manner that will not interfere with legibility or audibility.

a. Portions of deposition testimony may be designated as Confidential either on the

record during the deposition or ilathissy (39) Cayo ofreceipropthe teansctipt only to the extent

that such testimony qualifies as Confidential under paragraph 3 above. Untitsuchtime-period

 

8, If at any time prior to the trial of this action, a party believes that some portion(s)
of Discovery Material that any person previously produced without limitation should be desi gnated
as Confidential, it may so designate by notifying all parties in writing, and such designated
portion(s) of the Discovery Material will there fer b treated as Confidential,under the terma\of

| . Z isle shoe be WES GA river PECTS
this Order. In addition, the party Shall provide o with
replacement versions of such Discovery Material that bears the “Confidential” designation within
two (2) business days of providing such notice.

2: To the extent that any party to this action wishes to challenge the designation of
any Discovery Material as Confidential, that party shall so advise the producing party in cack C) :
If the producing party does not agree to withdraw the Confidential designation, the Sime

party may challenge the designation by seeking Court intervention. For the avoidance of doubt,

this paragraph is subject to the requirements of Local Rule 37.3, which requires parties to attempt
Cas8e1 1182 0ve8528CHBESMES Ddovomahb6Sel1 Fitaddi280 Paageob7 Pegglidi3535

Action”) or Singh v. Aidor Entr. Family Lid Partnership

 

al (Index No,: 526826-2019) (the

  
  

“Second StateCourt Action”, and together, the “State‘Court Actions”).
4. A person producing Discovery Material may designate as “Confidential
Information” Discovery Material that consists of or contains:

(a) financial information not previously disclosed to the public;

(b) material not previously disclosed to the public relating to ownership or control of
any non-public company;

(c) confidential or proprietary business information or communications, or other
confidential research, development, or commercial information or
communications;

(d) communications to or from any regulators made with a written request for
confidential treatment or with an understanding that the communication would be
treated confidentially;

(e) information for which applicable law requires confidential treatment; or

(f) any other category of information hereinafter given confidential status by the Court.

a Regardless of whether a document or other material is designated Confidential, and
in addition to the restrictions on use of Confidential Information contained in this Order, all parties
shall comply with all applicable laws and regulations related to the protection of Social Security
numbers, financial institution account numbers and records, as defined by applicable laws or
regulations.

6. With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

 
Cassell BecqveB7ES0REZSEMES Ddcoumen65611 Fittd6i8i290 Paage! wb? Paaglint#3347

to confer in good faith in an effort to resolve disputes prior to seeking judicial resolution of a
discovery dispute.

10. No person subject to this Order other than the producing person shall disclose any
Confidential Information to any other person whomsoever, except to individuals described in the
below subparagraphs.:

(a) the parties to this action;

(b) the outside counsel participating in the prosecution and defense of this matter,
including any paralegal, clerical or other assistant employed by such counsel and
involved in these matters;

(c) any person retained by a party to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action;

(d) with respect to Confidential Information that was produced by a non-party, also to
such non-party;

(e) as to any document, its author, its addressee, and any other person indicated on the
face of the document as having received a copy;

(f) any witness who counsel for a party in good faith believes may be called to testify
at trial or deposition;

(g) stenographers engaged to transcribe depositions;

(h) independent photocopying, graphic production services, or litigation support
services employed by the parties or their counsel to assist in this action and
computer service personnel performing duties in relation to a computerized
litigation system;

(i) Court and support personnel; and
Ceasell1 B8coveGTBSCHEBSENES Coummeh6Sel1 Fitteld478i290 Paaghephr Pegglinty33§g

(j) any other person whom the producing person, or other person designating the
Discovery Material Confidential, agrees in writing may have access to such
Discovery Material.

11. All Confidential Information filed with the Court, and all portions of or exhibits to
pleadings, motions or other papers filed with the Court that disclose such Confidential Information,
shall be filed under seal with the Clerk of the Court and kept under seal until further order of the
Court. The parties will use their best efforts to minimize such sealing.

12. Tf, in connection with this litigation, tating person claims that it has
inadvertently produced Discovery Material that is subject to a claim of attorney-client privilege or
attorney work product protection (“Inadvertently Disclosed Information”), such disclosure shall
not constitute or be deemed a waiver or forfeiture of any claim of privilege or work product

protection with respect to the Inadvertently Disclosed Information and its subject matter.

    
  
   
  

13, Ifa disclosing party make

  
   

shall, within five (5) business days of the claim, return or destroy all copies € Inadvertently

Disclosed Info fon, and provide a certification of counsel that.atsuch information has been

or CTT \ ) AWA

14. The récetring party may move the Court for an Order compelling production of the

re

Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert as
a ground for entering such an Order the fact of the inadvertent production.

15. The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.
CedSeL Be oveBSBSCHERSMGS DOounmeh69el1 Fitiddd81200 Pasa heb? Paggliy'x356q

16. In the event a non-party produces information in response to a subpoena or request
from a party, the party receiving such information from the non-party shall ensure that all other
parties receive copies of the non-party’s production within five (5) business days of the receiving
party’s receipt of such production.

7, A non-party from whom the parties seck discovery may designate Discovery
Material as “Confidential” consistent with the terms of this Order. In such circumstances,
Discovery Material designated Confidential by a non-party shall be assigned the same protection
as Discovery Material so designated by a party, and all duties applicable to a party under this Order
shall apply to a nonparty designating Discovery Material as Confidential. All obligations
applicable under this Order to parties receiving Discovery Material shall apply to any party
receiving Discovery Material from such non-party. Any party who serves a subpoena on a non-
party shall provide such non-party with a copy of this Order.

18. If, at any time, any Confidential Information governed by this Order is subpoenaed
or requested by any court, administrative or legislative body, or by any other person or entity
purporting to have authority to require the production thereof, the person to whom the subpoena
or request is directed, to the extent permitted by law, shall promptly give written notice to the
producing person and include with such notice a copy of the subpoena or request. The person to
whom the subpoena or request is directed also shall make all reasonable good faith efforts to
provide to the producing person, a reasonable period of time in which to seek to quash, limit or
object to the subpoena or request, or to move for any protection for the Confidential Information,
before the person to whom the subpoena or request is directed takes any action to comply with the

subpoena or request. In no event shall such Confidential Information subject to this Order be
CGssel 188c.0633B0-BESSMIG DoounrABh6Sel1 Fitidh648980 Paagd Pb Peggle 460

produced by a person receiving a subpoena or request without providing the producing person an

opportunity to quash, limit or object, absent a Court order to do so or as otherwise required by law.

19. This Protective Order shall survive the termination of the litigation. Within sixty £ aU
7 SREB 4 §

(60) calendar days after the final conclusion of all aspects of this action, by judgment not subject
to further appeal or by settlement, the parties shall ensure that all Confidential Information and all
copies thereof, shall be returned or destroyed, and the disclosing party, upon request, shall be
provided with a certification stating that the disclosing party’s Confidential Information has been
destroyed. As to those materials containing Confidential Information that constitute counsel’s
work product, or that were served in this action, filed with the Court and/or marked as trial exhibits,
counsel may retain such documents if such counsel otherwise comply with this Order with respect
to such retained material.

20. This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder.

IT IS SO ORDERED.
DATED:

 

 

THE HONORABLE STEVEN M. GOLD
UNITED STATES MAGISTRATE JUDGE
